UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
FAITH TOWNSEND,                                                  :
                                                                 :   Case No. 1:18-cv-2742
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 20]
ROCKWELL AUTOMATION,                                             :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Faith Townsend alleged she suffered racial discrimination while working for

Defendant Rockwell Automation and brought claims under Title VII.1 These claims related

to two Equal Employment Opportunity Commission (“EEOC”) charges.2

          The Court dismissed Townsend’s claims relating to the first charge as untimely.3 On

the second charge, Townsend did not show that she had exhausted her administrative

remedies by first obtaining an EEOC right-to-sue letter. Thus, the Court dismissed claims

relating to the second charge without prejudice.4

          Plaintiff Townsend now moves to reopen the case, EEOC right-to-sue letter in hand.5

The Court GRANTS Plaintiff’s motion to reopen and REOPENS the case for those claims




          1
         Doc. 1. Plaintiff also brought claims under 42 U.S.C. § 1983. However, the Court dismissed those claims as
Townsend failed to allege the case involved state action. Doc. 10 at 3.
          2
              Id.
          3
              Doc. 17 at 3.
          4
              Id.
          5
              Doc. 20. Defendant does not oppose.
Case No. 1:18-cv-2742
Gwin, J.

authorized by the September 25, 2018 EEOC right-to-sue letter.

      IT IS SO ORDERED.


Dated: June 17, 2019                             s/     James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                           -2-
